Order entered April 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01273-CV

                      EVANGELINA AMARO, Appellant

                                        V.

                      ROBERTO AMARO, SR., Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-11611

                                     ORDER

      The reporter’s record in this case is overdue. By order dated March 17,

2020, we ordered Francheska Duffey to file the reporter’s record in this case by

April 1, 2020. To date, the reporter’s record has not been filed, nor has Ms. Duffey

otherwise corresponded with the Court regarding the status of the reporter’s record.

      Accordingly, we ORDER Francheska Duffey to file, within TWENTY

DAYS of the date of this order, either (1) the reporter’s record or (2) written

verification appellant has not paid for or made arrangements to pay for the
reporter’s record. We notify appellant that if we receive verification she has not

paid for or made arrangements to pay for the reporter’s record, we will order the

appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

      We expressly CAUTION Ms. Duffey that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Duffey

comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Hon. Andrea D. Plumlee
      Presiding Judge
      330th Judicial District Court

      Francheska Duffey
      Official Court Reporter
      330th Judicial District Court




                                            /s/   KEN MOLBERG
                                                  JUSTICE